Citation Nr: 0802002	
Decision Date: 01/17/08    Archive Date: 01/29/08

DOCKET NO.  05-18 364	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an increased disability rating for service-
connected hypertension, currently evaluated as 10 percent 
disabling.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

S. Bush, Associate Counsel

INTRODUCTION

The veteran served on active duty in the United States Army 
from February 1972 to February 1975.

Service connection for hypertension was granted in a May 1976 
rating decision issued by the Department of Veterans Affairs 
(VA) Regional Office in Boston, Massachusetts (the RO).  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 rating decision of the RO, 
which continued the veteran's service-connected hypertension 
at 10 percent disabling.  

The veteran testified before the undersigned Chief Veterans 
Law Judge at a Travel Board hearing which was conducted at 
the Boston RO in June 2006.  The transcript of the hearing is 
associated with the veteran's VA claims folder.

This case was remanded by the Board in September 2006 for 
additional evidentiary development.  This was accomplished, 
and in August 2007 the VA Appeals Management Center (AMC) 
issued a supplemental statement of the case (SSOC) which 
continued to deny the veteran's claim for an increased 
disability rating for service-connected hypertension.  The 
veteran's claims folder has been returned to the Board for 
further appellate proceedings.

Issues not on appeal

In a January 2006 rating decision, the RO denied service 
connection claims for a bladder, kidney and urinary tract 
condition and a bowel condition.  To the Board's knowledge, 
the veteran has not disagreed with this decision and it is 
therefore not in appellate status.  See Archbold v. Brown, 9 
Vet. App. 124, 130 (1996) [pursuant to 38 U.S.C.A. § 7105(a), 
the filing of a notice of disagreement initiates appellate 
review in the VA administrative adjudication process, and the 
request for appellate review is completed by the claimant's 
filing of a substantive appeal after a statement of the case 
is issued by VA].
FINDINGS OF FACT

1.  The veteran's hypertension is manifested by diastolic 
blood pressure readings which are predominantly below 110, 
and systolic readings which are all below 200.

2.  The competent medical evidence does not show that the 
veteran's service-connected hypertension is so exceptional or 
unusual that referral for extraschedular consideration by 
designated authority is required.


CONCLUSIONS OF LAW

1.  The criteria for an increased disability rating for 
service-connected hypertension have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.104, Diagnostic 
Code 7101 (2007).   

2.  Application of the extraschedular rating provisions is 
not warranted in this case.  38 C.F.R. § 3.321(b) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran seeks an increased disability rating for his 
service-connected hypertension.

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The issue on appeal will then 
be analyzed and a decision rendered.  

Stegall considerations

As was alluded to in the Introduction, the Board remanded 
this case in September 2006.  In essence, the Board 
instructed the agency of original jurisdiction (AOJ) to 
obtain updated treatment records from the VA Medical Center 
(VAMC) in Jamaica Plain and provide the veteran with a VA 
examination to ascertain the current severity of his service-
connected hypertension.  The AOJ was then to readjudicate the 
claim.  Pursuant to the Board's remand instructions, the AMC 
contacted the Jamaica Plain VAMC in an attempt to obtain 
updated treatment records, which will be described in detail 
immediately below.  Additionally, the veteran was provided a 
VA examination in July 2007.  Thereafter, the AMC 
readjudicated the claim in the August 2007 SSOC.

Thus, all of the Board's remand instructions have been 
complied with.  See Stegall v. West, 11 Vet. App. 268, 271 
(1998) [where the remand orders of the Board are not complied 
with, the Board errs as a matter of law when it fails to 
ensure compliance].

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA, which includes 
an enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate claims 
for VA benefits.  The VCAA also redefines the obligations of 
VA with respect to its statutory duty to assist claimants in 
the development of their claims.  See 38 U.S.C.A. §§ 5103, 
5103A (West 2002).  

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of the issue has proceeded in accordance 
with the provisions of the law and regulations.

Standard of review

In general, after the evidence has been assembled, it is the 
Board's responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 
(2007).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].  

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issue on appeal.  The Board 
observes that the veteran was informed of the relevant law 
and regulations pertaining to his increased rating claim in a 
letter from the RO dated July 14, 2003, which informed him he 
should submit "evidence showing that your service-connected 
hypertension has increased in severity" [Emphasis as in 
original].  

Crucially, the veteran was informed of VA's duty to assist 
him in the development of his claim and advised of the 
provisions relating to the VCAA in the above-referenced July 
2003 letter, along with an additional letter from the RO 
dated April 8, 2004 and a September 26, 2006 letter from the 
AMC [issued subsequent to the Board's September 2006 remand].  
Specifically, the veteran was advised in the July 2003, April 
2004 and September 2006 letters that VA is responsible for 
obtaining records from any Federal agency, to include 
military records, outpatient records from VA treatment 
facilities and records from the Social Security 
Administration.  The September 2006 letter specifically 
indicated that records from the Jamaica Plain VAMC dated 
after March 2004 had been requested on the veteran's behalf.  
The April 2004 and September 2006 letters further indicated 
that a VA examination would be scheduled if necessary to 
adjudicate his claim.  

With respect to private treatment records, the July 2003, 
April 2004 and September 2006 letters all informed the 
veteran that VA would make reasonable efforts to obtain 
relevant private records.  Included with the letters were 
copies of VA Form 21- 4142, Authorization and Consent to 
Release Information, and the letters asked that the veteran 
complete this release so that VA could obtain these records 
on his behalf.  The July 2003 letter specifically asked that 
the veteran complete said release in order to obtain private 
records from the Fallon Clinic.

The letters further emphasized: "You must give us enough 
information about your records so that we can request them 
from the person or agency that has them.  If the holder of 
the records declines to give us the records or asks for a fee 
to provide them, we'll notify you of the problem.  It's your 
responsibility to make sure that we receive all requested 
records that aren't in the possession of a Federal department 
or agency" [Emphasis as in originals].  

The April 2004 VCAA letter specifically requested of the 
veteran: "If there is any other evidence or information that 
you think will support your claim, please let us know.  If 
the evidence is in your possession, please send it to us."  
This request complies with the requirements of 38 C.F.R. 
§ 3.159 (b) in that it informed the veteran that he could 
submit or identify evidence other than what was specifically 
requested by the RO. 

Finally, there is a significant Court decision concerning the 
VCAA.  
In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
observed that a claim of entitlement to service connection 
consists of five elements:  (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date.  Because a claim is comprised of five 
elements, the notice requirements of section 5103(a) apply 
generally to all five elements of that claim.  Therefore, 
upon receipt of an application for a service connection 
claim, section 5103(a) and section 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim.  This includes notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  

The veteran was provided specific notice of the Dingess 
decision in a letter from the RO dated July 11, 2006 as well 
as the above-referenced September 2006 letter, which detailed 
the evidence considered in determining a disability rating, 
including "nature and symptoms of the condition; severity 
and duration of the symptoms; and impact of the condition and 
symptoms on employment."  The veteran was also advised in 
the letters as to examples of evidence that would be 
pertinent to a disability rating, such as on-going treatment 
records, recent Social Security determinations and statements 
from employers as to job performance and time lost due to 
service-connected disabilities.  

With respect to effective date, the letters instructed the 
veteran that two factors were relevant in determining 
effective dates of increased rating claims: when the claim 
was received; and when the evidence "shows a level of 
disability that supports a certain rating under the rating 
schedule or other applicable standards."  The veteran was 
also advised in the letters as to examples of evidence that 
would be pertinent to an effective date determination, such 
as information about continuous treatment or when treatment 
began, service medical records the veteran may not have 
submitted and reports of treatment while attending training 
in the Guard or Reserve.  

Accordingly, the veteran has received proper notice as to 
disability rating and effective date pursuant to the Court's 
Dingess determination.    

The Board is of course aware of the Court's decision in 
Pelegrini v. Principi, 
17 Vet. App. 412 (2004), which appears to stand for the 
proposition that VCAA notice must be sent prior to 
adjudication of an issue by the RO.  Crucially, the veteran 
was provided with additional VCAA notice through the July 
2006 and September 2006 VCAA letters and his claim was 
readjudicated in the August 2007 SSOC, after he was provided 
with the opportunity to submit evidence and argument in 
support of his claim and to respond to the VA notice.  Thus, 
any VCAA notice deficiency has been rectified, and there is 
no prejudice to the veteran in proceeding to consider his 
claim on the merits.  The veteran has pointed to no prejudice 
resulting from the timing of the VCAA notice.  

In short, the record indicates that the veteran received 
appropriate notice pursuant to the VCAA. 

Because there is no indication that there exists any evidence 
which could be obtained which would have an effect on the 
outcome of this case, no further VCAA notice is necessary.  
See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA 
notice not required where there is no reasonable possibility 
that additional development will aid the veteran].   

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  
See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 
(2007).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  
In particular, the RO has obtained reports of VA and private 
medical treatment of the veteran.  

As detailed above, the Board remanded this claim in September 
2006 so that updated outpatient records from the Jamaica 
Plain VAMC could be associated with the claims folder.  The 
AMC contacted the facility, and received the following 
response in October 2006: "After a complete and thorough 
search, we are unable to locate any medical records on the 
above-mentioned veteran."  Additional attempts to locate 
these records need not be undertaken.  As the Court has 
stated, VA's "duty to assist is not a license for a 'fishing 
expedition' to determine if there might be some unspecified 
information which could possibly support the claim."  See 
Gobber v. Derwinski, 2 Vet. App. 470, 477 (1992); see also 
Counts v. Brown, 6 Vet. App. 473, 478- 79 (1994).  

The veteran was also afforded VA examinations in September 
2003, May 2004 and July 2007.  The reports of these 
examinations reflect that the examiners reviewed the 
veteran's past medical history, recorded his current 
complaints, conducted appropriate physical examinations and 
rendered appropriate diagnoses and opinions.  

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2007).  The veteran has been accorded the opportunity to 
present evidence and argument in support of his claim.  As 
detailed in the Introduction he provided personal testimony 
before the undersigned in June 2006.

Accordingly, the Board will proceed to a decision.  

Pertinent law and regulations

Disability ratings - in general 

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  See 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321(a), 4.1 (2007).  Separate 
diagnostic codes identify the various disabilities.  See 
38 C.F.R. Part 4.  
Assignment of diagnostic code

The veteran's service-connected hypertension is currently 
rated under 38 C.F.R. 4.104, Diagnostic Code 7101 (2007) 
[hypertensive vascular disease].  

The assignment of a particular Diagnostic Code is 
"completely dependent on the facts of a particular case."  
See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  
One Diagnostic Code may be more appropriate than another 
based on such factors as an individual's relevant medical 
history, the current diagnosis, and demonstrated 
symptomatology.  Any change in Diagnostic Code by a VA 
adjudicator must be specifically explained.  See Pernorio v. 
Derwinski, 2 Vet. App. 625, 629 (1992).  

In this case, the Board has considered whether another rating 
code is more appropriate than the one used by the RO, 
Diagnostic Code 7101.  
See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).  

Diagnostic Code 7101 applies specifically to the veteran's 
hypertension.  The veteran has suggested no other diagnostic 
code, and the Board cannot identify a diagnostic code that 
would be more appropriate.  Therefore, the Board will 
continue to evaluate the veteran's service-connected 
hypertension under Diagnostic Code 7101.

Specific rating criteria

Diagnostic Code 7101 [hypertensive vascular disease 
(hypertension and isolated systolic hypertension)] provides 
for a 60 percent rating for diastolic pressure predominantly 
130 or more and a 40 percent disability rating for diastolic 
pressure predominantly 120 or more.  A 20 percent disability 
rating is warranted for diastolic pressure predominantly 110 
or more, or systolic pressure predominantly 200 or more.

See 38 C.F.R. § 4.104, Diagnostic Code 7101 (2007).


Schedular rating

The veteran's service-connected hypertension is currently 
evaluated as 10 percent disabling under Diagnostic Code 7101.  
As explained above, to obtain the next higher rating, 20 
percent, under this diagnostic code, diastolic pressure must 
be predominantly 110 or more, or systolic pressure must be 
predominantly 200 or more.

The vast majority of blood pressure readings taken during the 
pendency of the veteran's claim have fallen well short of 
these measurements.  The medical records associated with the 
veteran's claims file include some 44 individual blood 
pressure readings since the effective date of service 
connection.  Of these, only two reflect a diastolic reading 
of 110 or more and only no readings reflect a systolic 
pressure of 200 or more.  Expressed as a percentage, less 
than five percent of blood pressure readings reflect a 
diastolic reading of 110 or more and zero percent of the 
readings reflected a systolic pressure of 200 or more.  Given 
the low percentage of diastolic readings of 110 or more, 
blood pressure readings which would necessitate a higher 
rating do not predominate, as required by the rating 
schedule.

The veteran has testified that he was recently turned down as 
a blood donor because of a high diastolic blood pressure 
reading.  See the June 2006 hearing transcript, page 5.  Even 
if the Board were to assume this were the case, the veteran 
would still fall well below a predominate number of diastolic 
readings over 110 required for assignment of a higher 
disability rating.

Accordingly, the criteria for a rating in excess of 10 
percent for the veteran's hypertension have not been met.

Hart considerations

In Hart v. Mansfield, No. 05-2424 U.S. Vet. App. Nov. 19, 
2007, the Court held that staged ratings are appropriate for 
an increased rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibited symptoms that would warrant different ratings.  In 
reaching its conclusion, the Court observed that when a claim 
for an increased rating is granted, the effective date 
assigned may be up to one year prior to the date that the 
application for increase was received if it is factually 
ascertainable that an increase in disability had occurred 
within that timeframe.  See 38 U.S.C.A. § 5110 (West 2002).  
Accordingly, the relevant focus for adjudicating an increased 
rating claim is on the evidence concerning the state of the 
disability from the time period one year before the claim was 
filed until VA makes a final decision on the claim.  

The veteran's claim for an increased disability rating for 
his service-connected hypertension was filed in November 
2002.  Therefore, the question to be answered by the Board is 
whether any different rating should be assigned for the 
relevant time period under consideration, or November 2001 to 
the present.  [The RO has rated the veteran as 10 percent 
disabling from the date of service connection in 1975.] 

After a careful review of the record, to include the three VA 
examination reports as well as the above-referenced private 
treatment reports, the Board can find no evidence to support 
a finding that the veteran's hypertension was more or less 
severe during the appeal period under consideration.  

Accordingly, a disability rating above the currently-assigned 
10 percent rating is not appropriate at any point during the 
time period under consideration.

Extraschedular rating consideration

Ordinarily, the VA Schedule for Rating Disabilities will 
apply unless there are exceptional or unusual factors which 
would render application of the schedule impractical.  See 
Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to 
the regulation, an extraschedular disability rating is 
warranted upon a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards.  See 38 
C.F.R. 3.321(b)(1) (2007).

Under Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the Board 
cannot make a determination as to an extraschedular 
evaluation in the first instance. 
See also VAOPGCPREC 6-96.  Although the veteran did not raise 
the matter of his entitlement to an extraschedular rating, 
the RO adjudicated the matter of the veteran's entitlement to 
an extraschedular rating in the August 2007 SSOC.  
Accordingly, the Board will address the possibility of the 
assignment of an extraschedular rating for the increased 
disability rating at issue.

Neither the veteran nor his representative has identified any 
factors which may be considered to be exceptional or unusual 
with respect to his service-connected hypertension, and the 
Board has been similarly unsuccessful.  The record does not 
show that the veteran has required frequent hospitalization 
for his hypertension.

Moreover, neither the VA examination reports nor the private 
treatment records identified symptomatology indicative of 
marked interference with employment.  In addition, there is 
no unusual clinical picture presented, nor is there any other 
factor which takes the disability outside the usual rating 
criteria.  

In short, the evidence does not support the proposition that 
the veteran's hypertension presents such an exceptional or 
unusual disability picture as to render impractical the 
application of the regular schedular standards and warrant 
the assignment of an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) (2007).  Accordingly, referral of this issue to 
appropriate VA officials for consideration of an 
extraschedular evaluation is not warranted in this case.

Conclusion

In summary, for the reasons and bases expressed above, the 
Board concludes that a preponderance of the evidence is 
against the veteran's claim of entitlement to an increased 
disability rating in excess of the 10 percent currently 
assigned for his service-connected hypertension.  The benefit 
sought on appeal is accordingly denied.  


ORDER

Entitlement to a disability rating in excess of 10 percent 
for service-connected hypertension is denied.



____________________________________________
ROBERT E. SULLIVAN
Chief Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


